DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment received December 21, 2020 has been entered and carefully considered; claims 1-12 are pending in the application.

Response to Arguments
Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive. The examiner modified (i.e., added/included the detailed teachings that addresses the applicant’s arguments, without changing the art rejection or adding new teachings) the art rejection in response/to better address the applicant’s arguments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention..


	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over MCCAMBRIDGE et al. (US 2015/0324118 A1).
The examiner relies on the entire teachings of the MCCAMBRIDGE reference; the applicant should carefully consider the entire teachings to better understand the examiner’s position/rejection.
The MCCAMBRIDGE reference teaches substantially identical or functional/operational equivalent limitations of the recited claimed invention as follows:

Claims 1-12			MCCAMBRIDGE reference teachings
1.    A first storage device capable of performing peer-to-peer communications with a second storage device, the first storage device comprising:
Features of [0005]: “providing peer-to-peer storage transfers between…first…devices and a target…devices”
a first & second storage devices
Features of first & target devices
a first submission queue for storing a first operation code; 
Features of [0008] “the queue may be an I/O (Input/Output) submission queue for communication of a storage command to the target …device”; [0054] “submitting an entry in an I/O submission queue 208”
a first completion queue for storing a first indication signal; and  
Features of [0011] “completion queue for receiving an indication of storage command completion on from the target…device”; [0055]”Upon completion of a command, a Target…116) will issue a Memory Write to fill out a Completion Entry in an I/O completion queue”
a first controller configured to, read the first operation code stored in the first submission queue,  
Obvious features of [0054]-[0055] & figure 3, (130, 132) & (208 & 210)

create a command including a second operation code based on the first operation code, 
Features of [0017] “generated storage transfer command in an I/O submission queue”
issue the command to the second storage device, wherein the issuing of the command includes storing the second operation conde in a second submission queue included in the second storage device, and
Features of [0017]” issuing a peer-to-peer memory write to a doorbell register of the target…device” [0054] “After submitting an entry in I/O submission queue 208, co-host 208 may issue a peer-to-peer memory write”
receive and process a second completion signal transmitted from the second storage device.
Features of [0055]”Upon completion of a command, a Target…116) will issue a Memory Write to fill out a Completion Entry in an I/O completion queue”

2.    The first storage device of claim 1, wherein the first controller is configured to,
store the second operation code in a second submission queue included in the second storage device,
Features of [0054]; “I/O submission queues may remain in system memory 128 or may be in another location such as, for example , in memory space of another solid state device 
update a value of a submission queue tail doorbell register included in the second storage device to a new value, and
Obvious features of [0054]-[0055]; “I/O submission queues may remain in system memory 128 or may be in another location such as, for example , in memory space of another solid state device (e.g., a PCIe device connected to the same PCI Express fabric)
read a second indication signal stored in a second completion queue included in the second storage device based on the second completion signal.
Obvious features of [0054]-[0055]; “I/O submission queues may remain in system memory 128 or may be in another location such as, for example , in memory space of another solid state device (e.g., a PCIe device connected to the same PCI Express fabric)

3.    The first storage device of claim 2, wherein the first controller is configured to,
execute a first operation corresponding to the first operation code, store the first indication signal indicating a success of the first operation in the first completion queue, and transmit, to a host system, a first completion signal indicating that the first indication signal is stored in the first completion queue.
Obvious features, in addition to teachings of the parent claims 1-2, of [0054]-[0055] & figure 3, (130, 132) & (208 & 210)

4.    The first storage device of claim 3, wherein the first controller is configured to update a value of a completion queue head doorbell register included in the second storage device to a new value based on the read second indication signal.
Obvious features, in addition to teachings of the parent claims 1-2, [0054]-[0055] & figure 3, (130, 132) & (208 & 210)

5.    The first storage device of claim 3, wherein each of the first completion signal and the second completion signal is an MSI-X interrupt defined by NVM Express (NVMe).
Obvious features, in addition to teachings of the parent claims 1-2, [0019]

6.    The first storage device of claim 1, wherein each of the first operation code and the second operation code is a code for instructing execution of a write operation, each of the first operation code and the second operation is a code for instructing execution of a read operation, each of the first code and the second operation code is a code for instruction execution of or a data rebuild operation.
Features of [0017] “generated storage transfer command in an I/O submission queue, issuing a peer-to-peer memory write to a doorbell register of the target…device receiving at 

7.    A data storage system comprising:
Feature of system of figures 1-2
a plurality of storage devices;
Feature of system of figures 1-2, (110, 116, 122, 202)
a peripheral component interconnect express (PCIe) switch connected to the plurality of storage devices; and
Feature of system of figures 1-2, (108)
a host system which is connected to the PCIe switch and is configured to output a first command to a first storage device among the plurality of storage devices, the first command including a first operation code and positional information of a controller memory buffer included in each of the plurality of storage devices.
Feature of [0005]”at the first PCIe device, a queue memory allocation information transmitted from a host device communicatively coupled to the first PCIe device and the target PCIe device, and generating, using a computer processor of the first PCIe device, a storage command”; [0008]” receiving, at the first PCIe device, queue memory allocation information from the host device for the second queue; see also the system of figures 1-2, (102 & 202); the examiner notes that the recited claimed limitations are merely being outputted or communicated from the host to a device without positively executing the command

8.    The data storage system of claim 7, wherein the first storage device includes a first controller, a first submission queue, and a first completion queue,
Feature of system of figures 1-2, (102 & 202)

a second storage device among the plurality of storage devices includes a second controller, a second submission queue, and a second completion queue,
Obvious features of figures 1-2; [0054]-[0055] & figure 3, (130, 132) & (208 & 210); more specifically, [0054] teaches “queue may remain in system memory 128 or any other location such as…memory space of another …PCIe device…Location of queues or other data structures…may be dependent upon one or more factors…utilization levels of the co-host…”
the host system is configured to store the first operation code in the first submission queue through the PCIe switch, the first controller is configured to,
Obvious features of [0054]-[0055] & figure 3, (130, 132) & (208 & 210) ; more specifically, [0054] teaches “queue may 

read the first operation code from the first submission queue, create a second command including a second operation code based on the read first operation code, issue the second command to the second storage device through the PCIe switch, and receive and process a second completion signal transmitted from the second storage device through the PCIe switch.
The above teachings of the claim 1 is similarly applied); more specifically, [0054] teaches “queue may remain in system memory 128 or any other location such as…memory space of another …PCIe device…Location of queues or other data structures…may be dependent upon one or more factors…utilization levels of the co-host…”

9.    The data storage system of claim 8, wherein the first controller is configured to,
store the second operation code included in the second command in the second submission queue, and update a value of a submission queue tail doorbell register included in the second controller to a new value.
The above teachings of the claim 2 is similarly applied

10.    The data storage system of claim 9, wherein the second controller is configured to, read the second operation code from the second submission queue,
The above teachings of the claim 2 is similarly applied

execute an operation corresponding to the read second operation code, store an indication signal indicating a success of the operation in the second completion queue, and transmit the second completion signal indicating that the indication signal is stored in the second completion queue to the first storage device through the PCIe switch.
The above teachings of the claims 2-3 are similarly applied

11.    The data storage system of claim 10, wherein the first controller is configured to,
read the indication signal stored in the second completion queue in response to the second completion signal, and update a value of a completion queue head doorbell register included in the second controller to a new value.
The above teachings of the claims 2-4 is similarly applied

12.    The data storage system of claim 8, wherein the positional information of the controller memory buffer included in each of the plurality of storage devices includes positional information of each of the first submission queue, the first completion queue, the second submission queue, and the second completion queue.
The above teachings of the claim 8 & SUMMARY are similarly applied

As can be seen from the above detailed teachings, in accordance with the examiner’s interpretation of the recited claimed invention, the MCCAMBRIDGE reference teaches the substantially identical or functional/operational equivalent limitations of the recited claimed invention without necessarily disclosing the exactly the same type of data stored in the queue or buffer memories; however, such difference in limitations are obvious type of differences between substantially/functionally/operationally identical system operations.  One having ordinary skill in the art can easily store and process functionally/operationally equivalent data types, not exactly the same data, to accomplish/come up with the substantially identical system/function, without having any inventive concept.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to come up with the claimed system from the teachings of the MCCAMBRIDGE reference, for the reasons stated above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SHIN whose telephone number is (571)272-4159.  The examiner can normally be reached on 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHRISTOPHER B SHIN/Primary Examiner, Art Unit 2181